DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of the species, mononuclear cells, in the reply filed 12/15/2020 is acknowledged.  
Claims 114-128 are pending and examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 114-120, 124, 128 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriva-Internati (WO 2016/168264, of record, hereinafter Kiromic) in view of Liu et al. (US Patent Application 2015/0374790, of record, hereinafter Altor Bioscience).
The instant claims are directed to a method of identifying and treating a subject with venetoclax/doramapimod-responsive acute myeloid leukemia by (1) obtaining a biological sample and detecting the presence or absence of CD58 by containing the sample with an anti-CD58 antibody or CD58 probe and detecting the binding, and (2) administering venetoclax and doramapimod.  
Regarding Claim 114, Kiromic discloses a method of identifying a subject with doramapimod-responsive acute myeloid leukemia (Cancers that may be evaluated by methods and compositions of the invention include myeloid leukemia, Pg. 52, final partial paragraph - Pg. 54, first partial paragraph).  Non-limiting examples of p38 inhibitors include Doramapimod, BIRB796 (Pg. 19, final partial paragraph - Pg. 20, first partial paragraph) comprising: obtaining a biological sample from a human patient with acute myeloid leukemia (The antigen-presenting cells may be dendritic cells, macrophages, B cells, etc. The dendritic cells may be derived from autologous monocytes. The monocytes may be isolated from the subject's blood, Pg. 8, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed, Pg. 78, final full paragraph); and detecting the presence or absence of CD58 in the biological sample by contacting the sample with an anti-
However, Kiromic fails to explicitly disclose venetoclax.  
Altor Bioscience teaches venetoclax could be administered to a subject with AML expressing CD58 (By "neoplasia" is meant a disease or disorder characterized by excess proliferation or reduced apoptosis. Illustrative neoplasms for which the invention can be used include, but are not limited to leukemias (e.g., acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, acute myeloblastic leukemia, acute promyelocytic leukemia, acute myelomonocytic leukemia, acute monocytic leukemia, Para. [0053]; Other antibodies or tumor target binding proteins useful in the invention (e.g. TCR domains) include, but are not limited to, those that bind the following antigens (the cancer indications represent non-limiting examples): Examples of these antigens include Cluster of Differentiations CD58, Para. [0020]; Additionally, preferred antibodies of the invention may include various other tumor-specific antibodies known in the art. The antibodies and their respective targets for treatment of cancer include but are not limited to GDC-0199 (anti-Bcl-2), Para. [0019]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of Altor Bioscience for the purpose of inducing apoptosis of AML cells using a targeted Bcl-2 inhibitor (see, e.g., Bruserud, In vitro studies have demonstrated that apoptosis can be induced in AML blasts by several cytotoxic drugs, including cytarabine, daunorubicin, etoposide, idarubicin, and 6-thioguanine. Furthermore, clinical studies indicate that the expression of apoptosis-
Regarding Claim 115, modified Kiromic discloses a method of claim 114, and Kiromic further discloses wherein the biological sample comprises: mononuclear cells, a peripheral blood sample, or a bone marrow aspirate (Methods for isolating cell populations enriched for dendritic cell precursors and immature dendritic cells from various sources, including blood and bone marrow, are known in the art. For example, dendritic cell precursors and immature dendritic cells can be isolated by phlebotomy, by apheresis or leukapheresis, by collecting heparinized blood, by preparation of buffy coats, resetting, centrifugation, density gradient centrifugation (e.g., using Ficoll, Percoll (colloidal silica particles of 15-30 mm diameter coated with polyvinylpyrrolidone (PVP)), 
Regarding Claim 116, modified Kiromic discloses a method of claim 114, and Kiromic further discloses wherein the detecting the presence or absence of CD58 in the biological sample comprises contacting the sample with an anti-CD58 antibody (For example, cells generated in vitro can be isolated by staining the cells with fluorescently labeled antibodies to cell surface markers followed by sorting of the cells that express both of these markers on their cell surface using fluorescence activated cell sorting (FACS), Pg. 32, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed. A passing result for the phenotype release assay is defined as cells expressing> 70% CD86, CD80, CD83, CD58, HLA-DR and < 10% CD 14, within the DC gate. ... The following staining is performed: Isotype control FITC, Isotype control PE, CD86 (FITC), CD58 (PE), Pg. 78, final full paragraph - Pg. 79, fifth full paragraph).
Regarding Claim 117, modified Kiromic discloses a method of claim 114, and Kiromic further discloses wherein detecting the presence or absence of CD58 comprises performing flow cytometry (For example, cells generated in vitro can be isolated by staining the cells with fluorescently labeled antibodies to cell surface markers followed by sorting of the cells that express both of these markers on their cell surface using fluorescence activated cell sorting (FACS), Pg. 32, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed. A passing result for the phenotype release assay is 
Regarding Claim 118, Kiromic discloses a method of identifying a subject with doramapimod-responsive acute myeloid leukemia and treating the subject (The present application provides for a method of treating and/or preventing cancer in a subject, Pg. 7, first paragraph; Cancers that may be evaluated by methods and compositions of the invention include myeloid leukemia, Pg. 52, final partial paragraph - Pg. 54, first partial paragraph; Non-limiting examples of p38 inhibitors include Doramapimod, BIRB796, Pg. 19, final partial paragraph - Pg. 20, first partial paragraph) comprising: obtaining a biological sample from a human patient with acute myeloid leukemia (The antigen-presenting cells may be dendritic cells, macrophages, B cells, etc. The dendritic cells may be derived from autologous monocytes. The monocytes may be isolated from the subject's blood, Pg. 8, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed, Pg. 78, final full paragraph); detecting whether CD58 is expressed in the biological sample (Mature dendritic cells can be selected by expression of one or more markers. The markers include, but are not limited to, CD86, CD80, CD83, CD58, CDIa, HLA-DR, CD40, CD1 Ic, IL-2-beta, TLR-4 and combinations thereof, Pg. 31, final partial paragraph); identifying the patient as having doramapimod-responsive acute myeloid leukemia when CD58 is detected in the biological sample (A passing result for the phenotype release assay is defined as cells expressing> 70% CD86, CD80, CD83, 
Kiromic fails to explicitly disclose administering venetoclax.
Altor Bioscience teaches venetoclax could be administered to a subject with AML expressing CD58 (By “neoplasia" is meant a disease or disorder characterized by excess proliferation or reduced apoptosis. Illustrative neoplasms for which the invention can be used include, but are not limited to leukemias (e.g., acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, acute myeloblastic leukemia, acute promyelocytic leukemia, acute myelomonocytic leukemia, acute monocytic leukemia, Para. [0053]; Other antibodies or tumor target binding proteins useful in the invention (e.g. TCR domains) include, but are not limited to, those that bind the following antigens (the cancer indications represent non-limiting examples): Examples of these antigens include Cluster of Differentiations CD58, Para. [0020]; Additionally, preferred antibodies 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of Altor Bioscience for the purpose of inducing apoptosis of AML cells using a targeted Bcl-2 inhibitor (see, e.g., Bruserud, In vitro studies have demonstrated that apoptosis can be induced in AML blasts by several cytotoxic drugs, including cytarabine, daunorubicin, etoposide, idarubicin, and 6-thioguanine. Furthermore, clinical studies indicate that the expression of apoptosis-regulating molecules (bcl-2, Md-1, caspases) is important for the risk of relapse after chemotherapy. Taken together these data suggest that the susceptibility of AML blasts to drug-induced apoptosis is important for the outcome after intensive chemotherapy in AML, Pg. 160, right column, first full paragraph; Native AML blasts usually express only some of the membrane molecules needed for initiation of T cell activation, including the peptide-presenting HLA class I and class II molecules and the T cell binding CD58 molecule, but in most cases the AML blasts do not express the costimulatory B7 (CD80 and CD86) and CD45 molecules, Pg. 161, right column, first partial paragraph; Studies of the AML cell line HL-60 have demonstrated that cells induced to differentiate toward neutrophils subsequently die via apoptosis. A possible mechanism for induction of apoptosis is the reduction of the intracellular bcl-2 level, which is observed during differentiation of both HL-60 AML cells and normal myeloid progenitors, Pg. 160, right column, second full paragraph).

Regarding Claim 120, modified Kiromic discloses a method of claim 118, and Kiromic further discloses wherein the detecting whether CD58 is expressed comprises performing flow cytometry with an anti-CD58 antibody (For example, cells generated in vitro can be isolated by staining the cells with fluorescently labeled antibodies to cell surface markers followed by sorting of the cells that express both of these markers on their cell surface using fluorescence activated cell sorting (FACS), Pg. 32, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed. A passing result for the phenotype release assay is defined as cells expressing> 70% CD86, CD80, CD83, CD58, HLA-DR and < 10% CD 14, within the DC gate. The following staining is performed: Isotype control FITC, Isotype control PE, CD86 (FITC), CD58 (PE), Pg. 78, final full paragraph - Pg. 79, fifth full paragraph).


Altor Bioscience teaches venetoclax could be administered to a subject with AML expressing CD58 (By “neoplasia" is meant a disease or disorder characterized by excess proliferation or reduced apoptosis. Illustrative neoplasms for which the invention can be used include, but are not limited to leukemias (e.g., acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, acute myeloblastic leukemia, acute promyelocytic leukemia, acute myelomonocytic leukemia, acute monocytic leukemia, Para. (0053); Other antibodies or tumor target binding proteins useful in the invention (e.g. TCR domains) include, but are not limited to, those that bind the following antigens (the cancer indications represent non-limiting examples): Examples of these antigens include Cluster of Differentiations CD58, Para. [0020]; Additionally, preferred antibodies of the invention may include various other tumor-specific antibodies known in the art. The antibodies and their respective targets for treatment of cancer include but are not limited to GDC-0199 (anti-Bd-2), Para. [00191).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of Altor Bioscience for the purpose of inducing apoptosis of AML cells using a targeted Bcl-2 inhibitor (see, e.g., Bruserud, In vitro studies have demonstrated that apoptosis can be induced in AML blasts by several cytotoxic drugs, including cytarabine, daunorubicin, etoposide, idarubicin, and 6-thioguanine], Furthermore, clinical studies indicate that the expression of apoptosis-regulating molecules (bcl-2, Mcl-1, caspases) is important for the risk of relapse after chemotherapy. Taken together these data suggest that the and CD45 molecules, Pg. 161, right column, first partial paragraph; Studies of the AML cell line HL-60 have demonstrated that cells induced to differentiate toward neutrophils subsequently die via apoptosis.... A possible mechanism for induction of apoptosis is the reduction of the intracellular bcl-2 level, which is observed during differentiation of both HL-60 AML cells and normal myeloid progenitors, Pg. 160, right column, second full paragraph).
Regarding Claim 128, modified Kiromic discloses a method of claim 124, and Kiromic further discloses wherein the identifying a human patient who is positive for CD58 expression comprises performing flow cytometry on a biological sample from the patient and detecting the presence or absence of CD58 in the sample, wherein the presence of CD58 in the sample indicates that the human patient is positive for CD58 (For example, cells generated in vitro can be isolated by staining the cells with fluorescently labeled antibodies to cell surface markers followed by sorting of the cells that express both of these markers on their cell surface using fluorescence activated cell sorting (FACS), Pg. 32, third full paragraph; An aliquot from the harvested, pulsed mDC culture is stained and the flow-cytometry analysis performed. A passing result for the phenotype release assay is defined as cells expressing> 70% CD86, CD80, CD83, CD58, HLA-DR and < 10% CD 14, within the DC gate. The following staining is .

Claims 121-123 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriva-Internati (WO 2016/168264, of record, hereinafter Kiromic) in view of Liu et al. (US Patent Application 2015/0374790, of record, hereinafter Altor Bioscience), as applied to claims 114-120, 124, 128, further in view of Liu et al. (US Patent Application 2015/0150884, hereinafter AbbVie).
Regarding Claim 121, modified Kiromic discloses a method of claim 118, but Kiromic fails to explicitly disclose wherein the venetodax and doramapimod are co-formulated.
AbbVie teaches venetoclax and doramapimod are co-formulated (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; The compounds of the invention can also be co-administered with a therapeutically effective amount of one or more agents to treat an inflammatory disease or condition, or autoimmune disease, where examples of the agents include, such as BIRB-796, Para. [0638]; Bcl-2 protein inhibitors include ABT-199, Para. [0600]; The term “co-administered" means the administration of two or more different pharmaceutical 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering a combination of therapeutics to treat AML in a single formulation to reduce drug administrations.
Regarding Claim 122, modified Kiromic discloses a method of claim 118, but Kiromic fails to explicitly disclose wherein venetoclax and doramapimod are administered at a dose equivalent to the combined IC50, IC70, or IC90 of venetoclax and doramapimod.
AbbVie teaches a combined IC50 of venetoclax and doramapimod (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; The compounds of the invention can also be co-administered with a therapeutically effective amount of one or more agents to treat an inflammatory disease or condition, or autoimmune disease, where examples of the agents include, such as BIRB-796, Para. [0638]; Bcl-2 protein inhibitors include ABT-199, Para. [0600]; TR-FRET data were normalized to the means of 24 no-compound controls (“high") and 8 controls containing 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering an optimal dose of a combination therapy for treating a subject with a chronic leukemia.
Regarding Claim 123, modified Kiromic discloses a method of claim 118, but Kiromic fails to explicitly disclose wherein the venetoclax is administered at a dose between 5 mg/day and 600 mg/day, and wherein the doramapimod is administered at a dose of between 1 mg/day and 600 mg/day.
AbbVie teaches administering a dose of venetoclax between 5 mg/day and 600mg/day and a dose of doramapimod between 1 mg/day and 600mg/day (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; The compounds of the invention can also be co-administered with a therapeutically effective amount of one or more agents to treat an inflammatory disease or condition, or autoimmune disease, where examples of the agents include, such as BIRB-796, Para. [0638]; Bcl-2 protein inhibitors include ABT-199, Para. [0600]; The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering an optimal dose of a combination therapy for treating a subject with a chronic leukemia.
Regarding Claim 125, modified Kiromic discloses a method of claim 124, but Kiromic fails to explicitly disclose wherein the venetoclax and doramapimod are co-formulated.
AbbVie teaches venetoclax and doramapimod are co-formulated (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; The compounds of the invention can also be co-administered with a therapeutically 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering a combination of therapeutics to treat AML in a single formulation to reduce drug administrations.
Regarding Claim 126, modified Kiromic discloses a method of claim 124, but Kiromic fails to explicitly disclose wherein venetoclax and doramapimod are administered at a dose equivalent to the combined IC50, IC70, or IC90 of venetoclax and doramapimod.
AbbVie teaches a combined IC50 of venetoclax and doramapimod (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; The compounds of the invention can also be co-administered with a therapeutically 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering an optimal dose of a combination therapy for treating a subject with a chronic leukemia.
Regarding Claim 127, modified Kiromic discloses a method of claim 124, but Kiromic fails to explicitly disclose wherein the venetoclax is administered at a dose between 5 mg/day and 600 mg/day, and wherein the doramapimod is administered at a dose of between 1 mg/day and 600 mg/day.
AbbVie teaches administering a dose of venetoclax between 5 mg/day and 600 mg/day and a dose of doramapimod between 1 mg/day and 600mg/day (In another aspect, the present invention relates to methods of treating cancer in a subject comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof, to a subject in need thereof. In certain embodiments, the cancer is selected from the group consisting of: acoustic neuroma, acute leukemia, acute lymphocytic leukemia, acute myelocytic leukemia, Para. [0033]; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kiromic with the teaching of AbbVie for the purpose of administering an optimal dose of a combination therapy for treating a subject with a chronic leukemia.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627